COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-024-CV


ROY PAUL PLATTEL                                                 APPELLANT

                                           V.

ELIZABETH KAMINSKY                                                 APPELLEE

                                       ------------

           FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

     Appellant Roy Paul Plattel is attempting to appeal from the trial court’s

default judgment. The trial court signed the judgment on October 2, 2007, and

appellant timely filed a motion for new trial on November 1, 2007. Therefore,

appellant’s notice of appeal was due December 31, 2007, see T EX. R. A PP. P.

26.1(a)(1), but was not filed until January 22, 2008.



     1
         See T EX. R. A PP. P. 47.4.
      On February 1, 2008, we notified appellant of our concern that the court

may not have jurisdiction over the case because the notice of appeal was not

timely filed. We informed appellant that the appeal was subject to dismissal for

want of jurisdiction unless he or any party desiring to continue the appeal filed

a response showing grounds for continuing the appeal. Appellant responded by

directing us to his “Motion to File Appeal Out of Time” that he filed on January

22, 2008, the same day that he filed his notice of appeal.

      We may not suspend the rules of appellate procedure to alter the time for

perfecting an appeal in a civil case. See T EX. R. A PP. P. 2. We may extend the

time to file a notice of appeal, however, if a party files its notice of appeal

within fifteen days after the deadline and files a motion that reasonably explains

the need for an extension. See T EX. R. A PP. P. 10.5(b)(1)(C), 26.3. Once this

fifteen-day period has passed, a party can no longer invoke the appellate court’s

jurisdiction.   See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

Accordingly, appellant was required to file his notice of appeal by January 15,

2008, to timely imply a request for an extension. He did not file his notice of

appeal until January 22, 2008.

      The times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or extension request, we must dismiss the

appeal.   See T EX. R. A PP. P. 2, 25.1(b); Verburgt, 959 S.W .2d at 617.

                                        2
Accordingly, we deny appellant’s motion and dismiss the appeal for want of

jurisdiction. See T EX. R. A PP. P. 42.3(a), 43.2(f).


                                             PER CURIAM

PANEL D:    MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: March 6, 2008




                                         3